Citation Nr: 1113187	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating chronic low back strain, currently rated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for post-traumatic arthritis of the right ankle, currently rated as 10 percent disabling. 

3.  Entitlement to a higher initial rating than the 0 percent currently assigned for chronic left ankle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in August 2006.  A transcript is of record.

The Board remanded the appealed claims listed hereinabove in October 2006 and again in July 2008.  These appealed claims now return to the Board for further review.  

The issues of entitlement to higher initial rating for left ankle strain and post-traumatic arthritis of the right ankle are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

For the entire initial rating period beginning from the November 14, 2003, effective date of service connection for low back strain, that disorder has most nearly approximated disability equivalent to limitation of flexion of the thoracolumbar spine to greater than 60 degrees but not greater than 85 degrees, including such considerations as pain on undertaking motion, fatigue, weakness, and/or incoordination.


CONCLUSION OF LAW

For the entire initial rating period beginning from the November 14, 2003, the criteria for a disability rating above the 10 percent currently assigned have not been met for the service-connected low back strain. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was afforded a VCAA notice letter in November 2003, prior to the appealed RO adjudication in March 2004 granting service connection for a low back strain and assigning an initial 10 percent evaluation.  He was afforded an additional VCAA notice in November 2006.  These letters provided him with general notice of the evidence required to satisfy the claim for a higher initial evaluation.  He was also by the November 2006 letter afforded notice of how disability ratings and effective dates are assigned, in compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was thereafter afforded further readjudication of the claim in February 2008 and December 2009 SSOCs.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and service records, and associated all records obtained with the claims folder.  The RO also informed the Veteran, including in the appealed rating action and by an SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim.  

Although the Board recognizes that a disability such as the Veteran's low back strain may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression as pertaining to the disorder is missing from the claims file.  Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim.  Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication.  In addition, the Veteran has not submitted any statement indicating that the disability at issue has increased in severity since the most treatment records were obtained in August 2009, and the record does not otherwise objectively reflect a change in severity of disability following the VA examinations conducted in March 2004 and January 2008. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded a VA examinations for his low back strain in March 2004 and January 2008.  In September 2009 the January 2008 examiner provided an addendum opinion based on review of additional x-ray evidence.  As discussed below, there is some question potentially raised as to the validity of those X-rays or their reading by the January 2008 examiner, based on that examiner's finding no arthritis in the right ankle upon review of other contemporaneous X-rays while other, prior records were consistent about the presence of arthritis in the right ankle as supported by X-rays.  However, also as discussed below, there is no reasonable possibility that the rating to be assigned for the Veteran's low back strain would be affected by a different reading of X-rays (to include, for example, one that might show arthritis in the low back) because the Veteran's low back strain is appropriately rated under the applicable diagnostic codes by examination findings and symptomatology, not X-ray indications of the presence or absence of arthritis or other disability as shown upon X-rays.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Those examinations were appropriately followed by review of the claim by the RO, including most recently with issuance of the December 2009 SSOC.  The examinations, taken together with records of VA and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history.  The examination reports presented findings and conclusions consistent with his medical history and sufficiently addressed the criteria for rating the disorder in question to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.  The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

 Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting a higher disability rating for the initial rating period the subject of adjudication herein.  The Board also concludes that VA bears no duty to conduct a further examination, and ultimately in the absence of credible evidence to support the Veteran's claim for a higher initial evaluation the burden must shift to the Veteran to produce independent, credible evidence of such greater severity of disability which has not been found upon VA examination.  The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has not indicated the existence of additional pertinent evidence.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Board also finds that development requested by the Board in its October 2006 and July 2008 remands have been substantially fulfilled.  This has included providing the Veteran with additional VCAA notice, obtaining additional VA treatment records and associating these with the claims file, affording the Veteran an additional VA examination addressing the nature and severity of the Veteran's claimed low back strain, and obtaining readjudication of the developed claim by the RO or AMC.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for low back strain - that of objective or corroborating evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for a Higher Initial Evaluation for Low Back Strain

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board has been directed to consider only those factors contained wholly within the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for low back strain.  Fenderson v. West, 12 Vet. App 119 (1999).  

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board recognizes in this case the Veteran's competence to address his current and past experiences as to symptoms of his service-connected low back strain, as well as the effects this disorder and its symptoms have had on his capacity to function, including in work or work-like settings.  Such symptoms and impairments are certainly within the purview of lay capacity to observe and comprehend.  

When reviewing the level of disability due to a service-connected joint disorder, when the rating is based on limitation of motion, the Board must consider an increased schedular rating based on functional loss due to pain on undertaking motion, weakened movement, fatigability, and incoordination. 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran contends, in effect, that he is entitled to a higher initial evaluation for his claimed low back disorder than the 10 percent assigned, based on pain and associated limitations of functioning.  

The general rating formula for the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.171a, Diagnostic Codes 5235-5243 (2010).

In order to warrant a higher rating, the evidence must show the following under Diagnostic Codes 5235-5243:

A 10 percent evaluation is warranted for limitation of flexion of the thoracolumbar spine to greater than 60 degrees but less than 85 degrees; or for combined range of motion of the thoracolumbar spine of greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour;  

A 20 percent evaluation is warranted for limitation of motion of the thoracolumbar spine of greater than 30 degrees but no greater than 60 degrees; or for combined range of motion of the thoracolumbar spine of not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour;  

A 40 percent evaluation is warranted for the low back for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or   

A 60 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

Incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the previous 12 months warrant a 60 percent disability rating. Incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months warrant a 40 percent disability rating.   Incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the previous 12 months warrant a 20 percent disability rating.  Incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the previous 12 months warrant a 10 percent disability rating.   38 C.F.R. § 4.71a, DC 5243.

Instructive notes inform of appropriate rating under the applicable codes, as follows:

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V), provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Upon VA examination in March 2004 for compensation purposes, the examiner observed that an October 2003 VA treatment record reflected that the Veteran had low back and right knee pain, but noted no other orthopedic disorders, and further noted that the Veteran reportedly walked two miles daily.  The examiner reviewed service records, and noted a history of low back injury in service, though with a record of x-rays of the low back in 1983 read as normal.  The examiner further noted that the Veteran had a pre-military history of right knee injury, as well as a post-military history of right knee injury in 1992, with subsequent surgery, and ultimately resulting disability from work and an award of Social Security Administration (SSA) disability benefits.  The examiner further noted that the Veteran remained on SSA disability, and had not worked since 1992 when he re-injured the right knee.  The examiner further noted that, while the Veteran weighed 200 pounds upon entering the military and weighed 235 pounds upon separating from the military, he now weighed 445 pounds and was "near morbidly obese" despite a tall frame.  The examiner also noted that osteoarthritis in both the right knee and right ankle were shown by VA X-rays in 2000, and that the Veteran currently took opiates for his right knee pain.  

At his August 2006 hearing before the undersigned Veterans Law Judge, the Veteran testified that his low back disorder was manifested by symptoms including difficulty when sitting for too long, so that he had to lay down because he back felt tense; that he had muscle spasms with his back locking up and at times feeling like it was going to snap, so that he had to lie down or take similar action (or rather inaction); that he took 180 milligrams of morphine daily for pain, as well as Motrin; and was having difficulty bending or squatting or tieing his shoes. 

The Board notes that in his testimony about his low back the Veteran  addressed a need for daily morphine for pain management as provided pursuant to VA-administered treatment, suggesting a very serious level of pain.  However, he neglected to note that his narcotic pain management program as administered by VA was for pain associated with both knees as well as for the back, with a substantial portion of his pain as reflected in treatment records being knee pain.  Similarly, in addressing his considerable difficulty in bending and squatting as related to his low back, the Veteran neglected to address his morbid obesity, as diagnosed and well-documented in the record, as substantially contributing to these incapacities.  (The Board recognizes some slight conflict in the medical record, with the March 2004 examiner using the terms "near morbidly obese" to describe the Veteran, but at in excess of 400 pounds, notwithstanding the Veteran's six-foot-two-and-a-half inch reported height, the Board finds the clearer diagnosis present within treatment records simply of morbid obesity to be the more credible.)  Thus, the Veteran has neglected to provide a complete profile of his pain treatment situation and of other limitations on his functioning not originating from his low back, substantially undermining his credibility as a historian of his low back disorder for purposes of adjudicating his low back initial rating claim.  

The Veteran was afforded another VA examination in January 2008.  The examiner noted the Veteran's complaints, with respect to the low back, of moderate constant low back pain, burning pain radiating to the left leg, tingling, weakness, and fatigue, but not functional loss.  The Veteran demonstrated a moderate, slow, antalgic gait using a cane.  He denied using a lumbar brace, walker, wheelchair, or crutches.  The examiner noted that the Veteran was obese, weighing 441 pounds at six feet, two-and-one-half inches in height.  

The January 2008 examiner observed that the Veteran had moderate pain and moderate spasm in the low back, but not weakness.  Limitation of motion of the spine was from zero to 90 degrees forward flexion, zero to 30 degrees backward extension, zero to 30 degrees right and left lateral flexion, and zero to 30 degrees right and left lateral rotation.  The examiner found that the Veteran had pain with motion in the  last 10 degrees in all ranges, and thus his ranges of relative pain-free motion were from zero to 80, 20, 20, 20, 20, and 20 degrees, respectively.

The January 2008 examiner concluded that the Veteran's low back strain resulted in limitations of functioning including difficulty standing more than half an hour, difficulty walking more than an hour, difficulty sitting more than an hour, and difficulty with bending as well as with lifting more than 20 pounds.  The examiner further noted that the Veteran's work as a paratransit driver was affected by these limitations, but the examiner did not elaborate on this impact.  

The January 2008 examiner found neither motor nor sensory neurological abnormalities in the lower extremities associated with the low back, and the Veteran denied any incapacitating episodes in the prior 12 months.  The examiner was later able to review contemporaneous private X-rays noted at the January 2008 VA examination report but not then available.  The examiner did provide an addendum in September 2009 informing that he had reviewed the X-rays and that they did not show arthritis of the low back.  

Based on current findings upon examination, including as reasonably consistent with past records as well as the Veteran's own recent assertions of moderate pain without loss of strength, the painless ranges of motion present (this painless range of motion reflecting loss of range of motion associated with DeLuca factors) most closely approximate the criteria for a 10 percent evaluation, based on a combined relatively painless thoracolumbar range of motion of 180 degrees.  The Board finds that even considering the Veteran's assertions, past and current medical evidence, and the effects of pain, pain on motion, and weakness as affecting functional capacity, the evidence preponderates against a finding  that the Veteran meets the criteria for the next higher rating of 20 percent.  Even considering the DeLuca factors, the criteria for that rating of disability equivalent to limitation of motion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine to not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait, or abnormal spinal contour, are not met.  38 C.F.R. § 4.71a, DC 5237.  The Board notes that, although the VA examiner in January 2010 observed use of a cane and a slow, moderate, antalgic gait, the antalgia was not found to be attributable to the low back strain.  Rather, the examiner noted the Veteran's obesity at 440 pounds, and further noted his other impairments affecting locomotion.  

In short, the Board finds no basis for a higher rating than the 10 percent already assigned for the Veteran's service-connected low back strain based on absence of impairment including as related to identified pain and spasm or limitation of motion, with these conditions associated with the low back appropriately already reflected in the 10 percent evaluation assigned, and the lumbosacral strain condition as a whole most nearly approximating disability equated with the limitation of motion warranting a 10 percent evaluation.  Thus, the preponderance of the evidence is against the disability more nearly approximating or otherwise warranting a higher, 20 percent evaluation, with due consideration of DeLuca factors.  Notably, without reduction of assessed range of motion to reflect painless motion, even a 10 percent evaluation would not have been warranted, and it is in this manner that the presenting DeLuca factors of pain and weakness are incorporated into the rating assigned.  

The Board has considered an extraschedular rating but finds no basis for such a consideration, with the greater weight of the evidence against the circumstances of the the Veteran's low back disorder taking his condition outside the realm of disabilities encompassed by the rating criteria.  38 C.F.R. § 3.321(b).  In addition, such circumstances as prolonged hospitalization or marked interference with employment due to the low back disorder, so as to warrant an extraschedular rating for the low back on these bases, also appears not to be warranted. 

Although the Veteran testified at his hearing that he no longer performed his former work as a paratransit driver due to circumstances associated with his low back, his precise testimony suggests that his low back was, at most, a marginal consideration in his ceasing that job.  He testified, "The last job I had was, I worked for paratransit.  And that, I dealt with the pain, but it got to a point where one time lifting a patient up into her house, my knee gave in and after that it just went, my back went and everything else.  So I couldn't do that anymore."  Hearing transcript, page 7.  It thus appears from the Veteran's testimony that his knee impairment was the initial insult that ceased his employment as a paratransit driver.  This is consistent with treatment records reflecting a severe right knee disorder causing considerable impairment in movement and necessitating a substantial amount of ongoing pain medication management.   In his testimony the Veteran relegated "my back went" together with "everything else" as only secondarily impacting his loss of employment.  Such a non-specific assertion of back disability and its apportioned impact on capacity for employment is too non-specific, the Board concludes, to inform of any definite asserted impact of the low back disorder on the Veteran's loss of work.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (addressing non-support for a claim by medical treatise evidence where the medical treatise evidence submitted is without sufficient specificity, or relevance to the issue in question, to be applicable to the claim). 

Hence, the Board finds that the Veteran's testimony is not supportive of the proposition that he is entitled to extraschedular consideration for his low back disorder on the basis of loss of work capacity.  The balance of the record similarly does not reflect any association between the Veteran's low back disorder and circumstances, such as substantially lost work or prolong hospitalization, so as to warrant extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its own).  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Despite the Veteran's assertions of burning pain with tingling, weakness, and fatigue upon most recent VA examination in January 2008, that examiner and the prior examiner in March 2004 found no neurological impairments, including no neuromuscular or sensory impairments, of the lower extremities associated with the low back  upon examination of the Veteran.  The Board has herein discounted the Veteran's credibility with regard to his assertions of symptoms of disability, and the Board finds the examiner's objective evaluation to be the more credible description in ascertaining the presence or absence of radicular pathology associated with the Veteran's low back strain.  The Board accordingly finds the preponderance of the evidence against radiculopathy being present so as to warrant a higher or an additional disability rating for the Veteran's low back disorder on that basis, for the entire initial rating period.  

While the Board notes some question as to the accuracy of the September 2009 addendum readings of X-rays of the low back - based on that examiner's finding of no arthritis in the right ankle upon review of X-rays also in September 2009, with prior X-ray readings of the right ankle (but not the low back) reflecting the presence of arthritis - the Board nonetheless finds no reasonable basis for not relying upon the January 2008 examination findings.  It is physical examination findings, and not any indication of degenerative changes upon X-ray, which afford the basis of rating of the low back in this case, and the rating assigned would not in this case change whether or not some degenerative changes were present on X-rays.  Accordingly, the Board finds that the medical evidence as presented, including the findings of the January 2008 VA examiner and the September 2009 addendum opinion, accurately portray the Veteran's low back disorder for purposes of this Board review.  The balance of the record, including prior examination in March 2004 and records of treatment, is consistent with these findings.  

The Board has considered staged ratings, but finds that the 10 percent rating affirmed by this decision represents the highest rating that is warranted for the Veteran's low back strain for the entire rating period beginning from the November 14, 2003,  effective date for service connection for low back strain, and that staged ratings are not warranted.  Fenderson.  The Board concludes that the preponderance of the evidence is against the claim for a higher initial evaluation for low back strain, and thus the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

For the entire initial rating period beginning November 14, 2003, a higher initial rating than the 10 percent assigned for low back strain is denied.  


REMAND

April 2000 VA X-rays of the right ankle showed a slight narrowing of the ankle mortise medially, as well as a subchondral cyst in the talar dome under the medial ankle mortise area.  The X-ray examiner assessed that this most likely represented some post-traumatic osteoarthritic changes.  Cortical thickening was also observed in the distal fibular shaft, and this thickening was noted to have been present in a previous study in September 1999.  The X-ray examiner concluded that this thickening most likely represented residuals of prior trauma.  The examiner observed no evidence of acute injury.  

March 2004 VA X-rays of the left ankle, obtained based on reports of past trauma, reportedly showed a normal left ankle, with normal bones and joints observed from multiple angles.   

Upon VA examination in March 2004 for compensation purposes, the examiner found March 2004 X-rays of the left ankle to be "entirely normal."  The examiner reviewed VA X-rays in 2000 including of the right knee and right ankle, showing osteoarthritic changes in both joints.  

The Veteran was afforded another VA examination for compensation purposes in January 2008, and this examiner noted that he did not have X-rays available for review but  that the Veteran reportedly had undergone recent private X-rays.  The examiner was subsequently afforded review of those recent private X-rays, and prepared an addendum opinion in September 2009 based on review of those X-rays.  In that addendum he stated that the private X-rays showed no arthritis in either ankle. 

These findings present a problem for the Board's review.  Past X-ray reviews, noted above, clearly indicated degenerative changes in the right ankle based on multiple X-rays obtained over several years.  It thus appears likely that either the X-rays obtained for review by the January 2008 examiner were deficient, or that the examiner's review of those X-rays was inadequate in failing to observe degenerative changes in the right ankle which previously had been clearly shown by X-rays.  The Board must thus legitimately question the January 2008 examiner's assessment of the bilateral ankle conditions in September 2009 based on review of X-rays. 

Disability ratings for the ankles may be different based on examiner findings of degenerative changes in those joints.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2010) (addressing degenerative and traumatic arthritis).  The Board thus believes that a new examination of the ankles is warranted, benefited by accurate review of contemporary X-rays of those joints.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed disorders which are the he subjects of this remand, and afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a VA orthopedic examiner other than the one who examined him in January 2008 for his ankles and low back.  The examination is to address the nature and severity of the Veteran's service-connected left and right ankle disorders.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of these ankle disorders.  These tests should include X-rays or other tests, to the extent necessary to address the presence or absence of arthritis or other degenerative changes in each ankle.  These tests should also include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  Note that the prior examination in January 2008 is potentially inadequate because that examiner in a September 2009 addendum reportedly read recent private X-rays as showing no arthritis in either ankle, whereas prior records plainly record findings of arthritis in the right ankle.  The examiner also failed to discuss the past findings of arthritis in the right ankle.  

b.  For each ankle, identify and diagnose all current disorders.  Separately provide an assessment of the severity of disability in each ankle.  Distinguish, to the extent possible, disability resulting in each ankle from other disabilities including of the respective lower extremities, such as documented knee disability.  

c.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  

d.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to the claimed disorders.  

e.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, the RO should readjudicate the remanded claims de novo. The RO should consider staged ratings, as appropriate, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).  If the benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


